                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                                       Case No. 18-CR-192

RAMON PRADO,

                     Defendant.


  GOVERNMENT’S BRIEF IN SUPPORT OF AN INCOMPETENCY FINDING


       The United States of America, by and through its attorneys, Matthew D. Krueger,

United States Attorney for the Eastern District of Wisconsin, and Gail J. Hoffman,

Assistant United States Attorney for said district, hereby respectfully submits this brief

and accompanying Affidavit of the undersigned (“Affidavit”) which was provided to the

court and counsel in hard copy. For the reasons set forth in both documents, the

government respectfully requests that the court adopt the conclusions reached by Dr.

Robin Watkins as set forth in her Forensic Evaluation filed with the court on February 4,

2019. Doc. # 9. To this end, the government further requests that the court find the

defendant presently incompetent and commit Mr. Prado pursuant to the dictates of Title

18, United States Code, Section 4241(d) to the custody of the Attorney General.

                                   ANALYSIS

       The Supreme Court set forth a two-part competency standard which first considers

“whether [the defendant] has sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding,” and second, whether [the defendant] has a


       Case 2:18-cr-00192-LA-WED Filed 02/26/19 Page 1 of 3 Document 14
rational as well as factual understanding of the proceedings against him.” Dusky v.

United States, 362 U.S. 402 (1960); Benefiel v. Davis, 357 F.3d 655, 659 (7th Cir. 2004).

To this end, a mental disease or defect does not necessarily render a defendant

incompetent. United States v. Mackovich, 209 F.3d 1227, 1233 (10th Cir. 2000).

Moreover, the competency concerns of counsel alone are insufficient to establish doubt

of a defendant’s competency. Id. Indeed a “medical opinion on the competency of an

accused is usually persuasive evidence on the question of whether a sufficient doubt

exists [about the defendant’s competence].” United States v. Mueller, 661 F.3d 338, 353

(8th Cir. 2011) (other citations omitted).

       Here, the examining professional, Dr. Watkins, met extensively with Mr. Prado.

Affidavit ¶ 8. While Mr. Prado was able to discuss his case with Dr. Watkins, and he

understands the various roles of participants in the criminal justice system, Dr. Watkins

does not believe that Mr. Prado is able to apply this factual knowledge to a rational

understanding of his situation. Id. ¶¶ 7, 8 and 10. Therefore, while arguably the first

prong of the Dusky test is satisfied, more importantly, Mr. Prado does not exhibit a

rational understanding of the proceedings against him.

       Counsel for Mr. Prado states that based upon his interactions with Mr. Prado in

recent weeks he “believed, based on these meetings and conversations, that Mr. Prado

could assist defense counsel in this matter.” Doc. # 11 at 1. Competency concerns of

counsel alone are insufficient to establish doubt of a defendant’s competency, the

converse is likewise true. Dr. Watkins, however, with professional training in evaluating

mental health matters, and after reviewing materials relevant to her determination along


                                             2

       Case 2:18-cr-00192-LA-WED Filed 02/26/19 Page 2 of 3 Document 14
with extensive defendant meetings, rendered her opinion of Mr. Prado’s present

incompetency. Yet more significantly, Dr. Watkins subsequently considered counsel’s

statement and “her opinion remained unchanged” for the reasons delineated in the

Affidavit. Affidavit ¶ 7.

                                 CONCLUSION

      Based upon the foregoing, the government respectfully requests that the court

adopt Dr. Watkins’ conclusions memorialized in her Forensic Evaluation.

      Respectfully submitted this 26th day of February, 2019.

                                 Respectfully Submitted,

                                 MATTHEW D. KRUEGER
                                 United States Attorney
                    By:

                                 s/Gail J. Hoffman
                                 Assistant United States Attorney
                                 Gail J. Hoffman Bar Number: 1007361
                                 Attorney for Plaintiff
                                 Office of the United States Attorney
                                 Eastern District of Wisconsin
                                 517 East Wisconsin Avenue, Room 530
                                 Milwaukee, Wisconsin 53202
                                 Telephone: (414) 297-1700
                                 Fax: (414) 297-1738
                                 E-Mail: gail.hoffman@usdoj.gov




                                           3

      Case 2:18-cr-00192-LA-WED Filed 02/26/19 Page 3 of 3 Document 14
